DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-19 are pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-19 inherit this deficiency from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 19 covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
As per claim 19, a “data processing storage medium” may be interpreted as a transitory signal, which is non-statutory subject matter, if not modified by a limitation rendering it non-transitory.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite analyzing text to find the most similar author, which is an abstract idea which can be characterized as a mathematical calculation. This judicial exception is not integrated into a practical application because the only additional elements are generic computing components that do not constitute significantly more than the underlying abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic computing components that do not constitute significantly more than the underlying abstract idea.

As per claim 1, the Claim recites the following steps:
A - multivariate statistical analysis of the queried text, for example PCA or PCoA, in such a manner as to generate a matrix of coordinates in an N-dimensional space; 

C - verification of the author of the queried text on the basis of this clustering.
Each of these is a mathematical calculation without any additional elements. The analysis of the claim is as follows:
Step 1 – Yes, it is drawn to a method
Step 2A, Prong 1 – Yes the claim is drawn to an abstract idea.
Step 2A, Prong 2 – No, the claim does not recite additional elements that integrates the judicial exception into a practical application.
Step 2B – No, The claim does not recite additional elements that amount to significantly more than the judicial exception.

As per claim 2, the Claim recites the following steps:
D - said clustering comprising a UPGMA, Minimum Variance, WPGMA, or NJ method.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 3, the Claim recites the following steps:
E - the establishment of a measurement of robustness of the dendrogram by means of a cophenetic correlation coefficient.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 4, the Claim recites the following steps:
F - a step for determining whether the structure of the dendrogram is perfect, almost-perfect or nested.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 5, the Claim recites the following steps:
G - the comparison of the queried text with texts from several authors, and the assignment of the most probable author to the queried text.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 6, the Claim recites the following steps:
H - calculation of the distance of the queried text (Q) with at least two other groups of texts (A and B) from known authors; 
I - for each pair of groups (QQ, QA, QB, AA, AB and BB), calculation of the average of the distances between the fragments of texts from the two groups of the pair, with their standard deviation; 
J - for each group, calculation of a confidence interval, which is the distance on either side of the average which contains a given proportion of the fragments of text from this group.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 7, the Claim recites the following steps:
K - a clustering of the fragments of queried texts into several groups of queried texts associated with several authors.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 8, the Claim recites the following steps:
L - said multivariate statistical analysis and/or said clustering comprising the calculation of a Boolean distance between two texts.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 9, the Claim recites the following steps:
M - determination by processor of the number of occurrences of predefined patterns in said queried text, said predefined patterns comprising exclusively intra and/or inter-word letter patterns, analysis of said numbers of occurrences.
The processor is an additional element, but since it is a generic computing component it neither integrates the judicial exception into a practical application nor amounts to significantly more than the underlying abstract idea. The remainder of the step is a mathematical calculation. The above analysis remains unchanged.

As per claim 10, the Claim recites the following steps:
N - said patterns corresponding to trigrams; and/or to bigrams with n intercalator letters; and/or to bigrams at the start of words, in the middle of words or at the end of words, or to inter-word bigrams.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 11, the Claim recites the following steps:
O - said patterns comprising occurrences of n-gram multigrams, with or without n intercalator letters.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 12, the Claim recites the following steps:
P - said patterns comprising linking bigrams between two words, with or without intercalator word.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 13, the Claim recites the following steps:

Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 14, the Claim recites the following steps:
R - automatic cutting up of the queried text into a plurality of windows, at least two windows intersecting, said windows being offset from one another by t characters, certain windows comprising a portion of the end of the text and a portion of the start of the text.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 15, the Claim recites the following steps:
S - automatic cutting up of a reference text into a plurality of windows, at least two windows intersecting, said windows being offset from one another by t characters, certain windows comprising a portion of the end of the text and a portion of the start of the text.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 16, the Claim recites the following steps:
T - said analysis being based on a measurement of distance to the barycenters.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 17, the Claim recites the following steps:
U - in which several queried texts are compared one after the other with texts from at least two reference authors.


As per claim 18, the Claim recites the following steps:
V - it is tested first of all whether a group of queried texts is far from two other groups of reference texts, from known authors, with which it is compared; 
W - if the group of queried texts is sufficiently far from the other two reference text groups, two sub-clusters of queried texts are created starting from the group of queried texts, according to their distance to one of said reference text groups, and the difference between the average of the cophenetic distances between the fragments of each sub-cluster with a reference text group is determined in order to determine whether the two sub-clusters come or do not come from the same author.
Each of these is a mathematical calculation without any additional elements. The above analysis remains unchanged.

As per claim 19, the Claim recites the following steps:
X - A data processing storage medium comprising a computer program designed to be executed by a processor in order to cause it to execute the method as claimed in claim 1.
The data processing storage medium is an additional element, but since it is a generic computing component it neither integrates the judicial exception into a practical application nor amounts to significantly more than the underlying abstract idea. The above analysis remains unchanged.


Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
The Examiner notes that similar techniques have been applied to long text authorship attribution, see Sayoud (Non-Patent Literature “A Visual Analytics based Investigation on the Authorship of the Holy Quran”), but not to those texts under 500 characters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677